Title: To Thomas Jefferson from John Julius Pringle, 2 July 1805
From: Pringle, John Julius
To: Jefferson, Thomas


                  
                     Sir 
                     
                     Charleston. S.C. 2d. July 1805 
                  
                  It is with much regret that I have to acquaint you that my professional and other avocations are such at present as to keep me indispensably engaged in this State and preclude my acceptance of the office of Attorney-General of the United-States.—The very polite manner in which you have done me the honor to propose to me the Commission would have superseded any other than the very cogent impediments above mentioned. Permit me to take this occasion of presenting you assurances of my most perfect esteem—
                  
                     John J. Pringle 
                     
                  
               